Citation Nr: 1641595	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to higher initial ratings for dermatophytosis, both feet, rated as 30 percent disabling prior to September 1, 2015, and 10 percent disabling therefrom, to include whether the reduction from 30 percent to 10 percent effective September 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2012, June 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this appeal in March 2016.

The March 2012 rating decision granted entitlement to service connection for dermatophytosis, both feet, with an initial rating of 30 percent.  The June 2015 rating decision reduced the initial rating for dermatophytosis, both feet, from 30 percent to noncompensable, effective September 1, 2015.  The October 2015 rating decision found the June 2015 rating decision to be clearly and unmistakably erroneous in its assignment of a noncompensable initial rating, and instead assigned a 10 percent initial rating from September 1, 2015.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, VA examiners opined in February 2012 and April 2016 that the Veteran's service-connected dermatophytosis of both feet does not affect his ability to work.  The Veteran has not contended, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for entitlement to a TDIU has not been raised as part of the increased rating issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was provided adequate notice of a proposed reduction in his rating for dermatophytosis, both feet, in an August 2014 letter.

2.  The June 2015 and October 2015 rating decisions, which were issued more than 60 days after the date of the August 2014 notification letter, effectuated the reduction in the Veteran's rating for dermatophytosis, both feet, from 30 percent to 10 percent, effective September 1, 2015.

3.  The evidence of record at the time of the June 2015 and October 2015 rating decisions clearly warranted the conclusion that sustained improvement had been demonstrated such that a 10 percent rating, and not a 30 percent rating, was warranted for the dermatophytosis, both feet, from September 1, 2015.

4.  The evidence of record does not show that, during the rating period prior to September 1, 2015, the service-connected dermatophytosis, both feet, was manifested by involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, by constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during a 12-month period.

5.  The evidence of record does not show that, during the rating period from September 1, 2015, the service-connected dermatophytosis, both feet, was manifested by involvement of 20 percent or more of the entire body or 20 percent or more of the exposed areas; or, by use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during a 12-month period. 


CONCLUSIONS OF LAW

1.  The reduction in the Veteran's rating for dermatophytosis, both feet, from 30 percent to 10 percent, effective September 1, 2015, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Codes 7806 and 7813 (2015).

2.  The criteria for entitlement to higher initial ratings for dermatophytosis, both feet, rated as 30 percent disabling prior to September 1, 2015, and 10 percent disabling therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806 and 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for higher initial ratings for the service-connected dermophytosis, both feet, to include restoration of the 30 percent rating from September 1, 2015, arises from his disagreement with the initial rating awarded following the grant of service connection for that disability and the subsequent reduction in the rating.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in October 2015.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for reducing the Veteran's rating for dermatophytosis, both feet, to 10 percent from September 1, 2015, and for not assigning higher initial ratings for the disability.

The Board notes that rating reductions require special notice to the claimant prior to effectuation of the reduction.  See 38 C.F.R. § 3.105(e).  As is discussed more fully below, those notice requirements have been met in this case.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the record reflects the Veteran has received private treatment from a Dr. Quinn.  Treatment records from Dr. Quinn have not been obtained.  However, Dr. Quinn did provide a letter dated in October 2011 in which he summarizes the Veteran's course of treatment and provides medical opinions.  Of the Veteran's dermatophytosis of the feet, Dr. Quinn states in the letter that the Veteran receives treatment from the podiatry section of a VA medical facility, which has prescribed ammonium lactate lotion for the condition.  This information is consistent with the other evidence of record.  Dr. Quinn does not indicate that he treats the Veteran for the dermatophytosis.  Furthermore, at the January 2016 Board hearing, the Veteran testified that he goes to Dr. Quinn "for everything," but that Dr. Quinn has not prescribed any medications for his dermatophytosis of the feet.  Rather, he receives a cream for his feet from a VA facility.  The Board concludes that further efforts to obtain treatment records from Dr. Quinn are not necessary, as the record reflects that the Veteran receives treatment for his dermatophytosis of the feet at a VA facility, records from that VA facility have been obtained and associated with the record, and the Veteran has not indicated that records from Dr. Quinn would provide further insight into the nature and severity of his dermatophytosis of the feet during the relevant rating period.  Therefore, the record does not indicate that the records from Dr. Quinn would be relevant to the decision made herein, and further efforts to obtain records from Dr. Quinn are not necessary.  See 38 C.F.R. § 3.159(c)(1) (indicating that VA must make reasonable efforts to obtain only relevant private records).

In addition, the Veteran was provided VA examinations in February 2012 and May 2016 as to his dermatophytosis, both feet.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include statements as to the effect of the Veteran's dermatophytosis of the feet on his ability to work.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged, and the record does not show, that his dermatophytosis of the feet has increased in severity since the May 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for higher initial ratings and restoration of the 30 percent rating from September 1, 2015.  Therefore, no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this appeal in March 2016.  The March 2016 Board remand directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to evaluate the current severity of his dermatophytosis of both feet, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2016 Board remand, the AOJ provided the Veteran with a VA examination in May 2016 that was consistent with and responsive to the March 2016 Board remand directives, and then readjudicated the appeal in a June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his dermatophytosis of both feet.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Rating Reduction

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  In addition, a Veteran is entitled to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice of the proposed rating reduction.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

In this case, the reduction of the rating for dermatophytosis, both feet, from 30 percent to 10 percent resulted in a reduction in the Veteran's overall amount of compensation payable.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are for application.  An August 2014 rating decision proposed the reduction in the rating for the dermatophytosis, both feet, from 30 percent to 10 percent, and provided reasons and bases for the proposed reduction.  The Veteran was notified of the proposed reduction in a letter dated August 19, 2014.  The letter informed the Veteran that he could request a hearing within 30 days of the letter.  In April 2015, the Veteran requested a hearing at his local VA RO.  See VA Form 21-4138, Statement in Support of Claim, received in April 2015.  However, that request was received more than 30 days after issuance of the August 19, 2014.  Therefore, the request was untimely, and a predetermination hearing was not provided.  See 38 C.F.R. § 3.105(i)(1).

In June 2015, more than 60 days after the issuance of the August 19, 2014 letter, the RO issued a rating decision effectuating the rating reduction.  As noted in the Introduction, the June 2015 rating decision reduced the rating to noncompensable, but the October 2015 rating decision found the June 2015 rating decision to be clearly and unmistakably erroneous in its assignment of a noncompensable initial rating, and instead assigned a 10 percent initial rating from September 1, 2015, as originally proposed in the August 2014 rating decision.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction of the rating for the Veteran's dermatophytosis, both feet, as set forth in 38 C.F.R. § 3.105(e).  Therefore, the issue remaining as to the rating reduction issue is whether the reduction was proper, based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The requirements for reductions of ratings differ depending on how long the previous rating has been in place.  The provisions of 38 C.F.R. §§ 3.344 (a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 30 percent rating for the Veteran's dermatophytosis, both feet, was in effect from July 27, 2010.  The rating reduction was effective September 1, 2015, more than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  Under those provisions, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344(a) and (b).  These provisions also prohibit a reduction on the basis of a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995); 38 C.F.R. § 3.344(a).  It must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.  Additionally, in determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of rating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, such after-the-fact evidence may not be used to justify an improper reduction.

Furthermore, general VA regulations, including 38 C.F.R. §§ 4.1, 4.2, and 4.13, apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown, 5 Vet. App. at 420-21.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.

The record before the RO at the time the reduction was effectuated, relevant to the Veteran's dermatophytosis of both feet, consisted of VA treatment records, Dr. Quinn's October 2011 letter, and the February 2012 VA examination report.  The VA treatment records reflect that the Veteran was seen by podiatry for several visits.  The podiatry notes document that the Veteran's feet had dry skin and elongated, thick nails with subungual debris.  Treatment included debridement of the nails and referral to palliative care, as the Veteran was not able to trim his nails himself.  Medication lists in the VA treatment records include miconazole nitrate powder, a noncorticosteroid antifungal medication.  In his October 2011 letter, Dr. Quinn states that the Veteran continues to suffer from the chronic effects of jungle rot, that he receives treatment from VA, and that VA medical staff prescribes him ammonium lactate for the condition.  Ammonium lactate is a noncorticosteroid medication.  The February 2012 VA examination report reflects a diagnosis of dermatophytosis and observations of dry skin with scales of the feet and plantar areas, interdigits, heels, and dorsum of the feet..  At the examination, the Veteran reported that his feet are itchy and dry, and that he uses ammonium lactate lotion once per week, or more if the condition worsens.  The examiner indicated that the Veteran's dermatophytosis of the feet is treated with noncorticosteroid topical medications, and that the condition affects at least 5 percent, but less than 20 percent of his total body area and none of his exposed area.  The examiner opined that the Veteran's dermatophytosis of the feet does not impact his ability to work.

Evidence that came of record after the reduction was effectuated includes additional VA treatment records and the May 2016 VA examination.  The additional VA treatment records reflect that the Veteran continued to be treated with miconazole nitrate powder, and that at podiatry visits the Veteran continued to have dry skin of the feet and elongated, thick toe nails with subungual debris.  The May 2016 VA examination report reflects a diagnosis of dermatophytosis and observations of thickened, dry, mildly reddened skin with intermittent itch.  At the examination, the Veteran reported that the skin on his feet feels tight.  The examiner indicated that the Veteran's dermatophytosis of the feet is treated with noncorticosteroid topical medications, and that the condition affects at least 5 percent, but less than 20 percent of his total body area and none of his exposed area.  The examiner opined that the Veteran's dermatophytosis of the feet does not impact his ability to work.

As they pertain to the type of testing necessary to determine the rating for the Veteran's dermatophytosis of the feet, the Board finds that the February 2012 and May 2016 VA examinations were full and complete.  Specifically, the relevant criteria assign ratings based on the type, frequency, and duration of medications used to treat the disability and the area of the entire body and/or exposed areas that the disability affects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  The February 2012 and May 2016 VA examinations provide such information.  Therefore, the question for consideration is whether the evidence shows sustained material improvement under the ordinary conditions of life.  In addition, because the reduction was based on a single examination, the evidence must clearly warrant the conclusion that sustained improvement has been demonstrated.

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In this case, the relevant evidence of record does not show that at any time during the period that the 30 percent rating was in effect was the Veteran's dermatophytosis of both feet manifested by involvement of 20 to 40 percent of the entire body or of exposed areas.  In addition, at no point during that period did the disability require systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence of record at the time that the reduction was effectuated clearly shows that the Veteran's dermatophytosis of both feet was manifested by involvement of 5 percent or greater but less than 20 percent of his total body area and/or of exposed area, and that the condition did not require systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the evidence clearly warrants the conclusion that sustained improvement was demonstrated such that, from September 1, 2015, the criteria for a 10 percent rating, and not a 30 percent rating, were met.  

The Board acknowledges the Veteran's contentions that the reduction from 30 percent to 10 percent from September 1, 2015, was not proper.  The Veteran is competent to report symptoms such as pain, itching, and other symptoms of the skin.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's assertions are outweighed by the objective medical evidence of record, which shows that the criteria for 30 percent rating under Diagnostic Code 7806 have not been met at any time during the relevant rating period.  Thus, when considered in conjunction with the relevant rating criteria, the objective medical evidence of record supports a finding that the Veteran's dermatophytosis of both feet did not manifest to a degree most closely contemplated by the 30 percent criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806, from September 1, 2015.  Rather, the disability has manifested to a degree most closely contemplated by the 10 percent criteria under Diagnostic Code 7806 from September 1, 2015.  Thus, the Board concludes that the reduction of the disability rating from 30 percent to 10 percent effective September 1, 2015, was proper.





Increased Ratings

The Veteran seeks higher initial ratings for dermatophytosis, both feet, which is currently rated as 30 percent disabling prior to September 1, 2015, and 10 percent disabling therefrom.  The Veteran's dermatophytosis, both feet, was rated as 30 percent disabling from July 27, 2010, the date of receipt of his petition to reopen a previously denied claim for entitlement to service connection for that disability.  The applicable rating period is therefore from July 27, 2010, the effective date for the award of service connection for dermatophytosis, both feet, through the present.  See 38 C.F.R. § 3.400(r).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's dermatophytosis, both feet, is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 instructs the rater to rate the disability as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  The medical evidence of record does not show that the Veteran's dermatophytosis, both feet, has resulted in scars or in disfigurement of the head, face, or neck.  Therefore, the Board finds that the disability is most appropriately rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.

As summarized above, the evidence of record does not show that, during the rating period prior to September 1, 2015, the service-connected dermatophytosis, both feet, was manifested by involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, by constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during a 12-month period.  Therefore, an initial rating in excess of 30 percent prior to September 1, 2015, is not warranted.

In addition, the evidence of record does not show that, during the rating period from September 1, 2015, the service-connected dermatophytosis, both feet, was manifested by involvement of 20 percent or more of the entire body or 20 percent or more of the exposed areas; or, by use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during a 12-month period.  Therefore, an initial rating in excess of 10 percent from September 1, 2015, is not warranted.

The Board has also considered whether any other applicable rating criteria may enable higher ratings.  However, after review, the Board concludes that no other diagnostic code provides for higher ratings.

The Board has further considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's dermatophytosis, both feet, with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Veteran's primary symptoms throughout the rating period attributable to his dermatophytosis of the feet have been dry, itchy, scaled, tight, painful skin of the feet and toes.  He reported such symptoms at the February 2012 VA examination, the May 2016 VA examination, and the January 2016 Board hearing.  Diagnostic Codes 7806 and 7813 reasonably encompasses such typical symptoms of dermatophytosis.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for an initial rating in excess of 30 percent prior to September 1, 2015, and/or an initial rating in excess of 10 percent from September 1, 2015 for dermatophytosis, both feet, have not been met. As the preponderance of the evidence is against the assignment of higher initial ratings, the benefit-of-the-doubt rule is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction from 30 percent to 10 percent effective September 1, 2015, for dermatophytosis, both feet, was proper.

Entitlement to higher initial ratings for dermatophytosis, both feet, rated as 30 percent disabling prior to September 1, 2015, and 10 percent disabling therefrom, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


